UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the transition period from to ALLIANCE PETROLEUM CORPORATION (Exact name of registrant as specified in its charter) Nevada 333-172114 33-1219511 (State or other jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification Number) Suite 230 – 1130 West Pender Street Vancouver BC V6E 4A4 (Address of principal executive offices) (604) 638-1598 (Registrant’s Telephone Number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filingrequirements for the past 90 days.Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso Nox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2 of the Exchange Act): YesxNo¨ As of August 9, 2012, there were 14,550,000 shares of the registrant’s $0.001 par value common stock issued and outstanding. TABLE OF CONTENTS Part I. Financial Information 4 Item 1. Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 18 Part II. Other Information 19 Item 1. Legal Proceedings 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. (Removed and Reserved) 19 Item 5. Other Information 19 Item 6. Exhibits 19 Signatures 20 2 FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q of Alliance Petroleum Corporation, a Nevada corporation, contains “forward-looking statements,” as defined in the United States Private Securities Litigation Reform Act of 1995. In some cases, you can identify forward-looking statements by terminology such as “may”, “will”, “should”, “could”, “expects”, “plans”, “intends”, “anticipates”, “believes”, “estimates”, “predicts”, “potential” or “continue” or the negative of such terms and other comparable terminology. These forward-looking statements include, without limitation, statements about our market opportunity, our strategies, competition, expected activities and expenditures as we pursue our business plan, and the adequacy of our available cash resources. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Actual results may differ materially from the predictions discussed in these forward-looking statements. The economic environment within which we operate could materially affect our actual results.Additional factors that could materially affect these forward-looking statements and/or predictions include, among other things: the volatility of minerals prices, the possibility that exploration efforts will not yield economically recoverable quantities of minerals, accidents and other risks associated with mineral exploration and development operations, the risk that the Company will encounter unanticipated geological factors, the Company’s need for and ability to obtain additional financing, the possibility that the Company may not be able to secure permitting and other governmental clearances necessary to carry out the Company’s exploration and development plans, and other factors over which we have little or no control; and other factors discussed in the Company’s filings with the Securities and Exchange Commission (“SEC”). Our management has included projections and estimates in this Form 10-Q, which are based primarily on management’s experience in the industry, assessments of our results of operations, discussions and negotiations with third parties and a review of information filed by our competitors with the SEC or otherwise publicly available. We caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made. We disclaim any obligation subsequently to revise any forward-looking statements to reflect events or circumstances after the date of such statements or to reflect the occurrence of anticipated or unanticipated events. All references in this Form 10-Q to the “Company”, “Alliance”, “we”, “us,” or “our” are to Alliance Petroleum Corporation. 3 PART I. FINANCIAL INFORMATION ITEM1.FINANCIAL STATEMENTS. Our unaudited interim financial statements for the six month’speriod ended June 30, 2012 form part of this quarterly report. They are stated in United States Dollars (US$) and are prepared in accordance with United States generally accepted accounting principles. ALLIANCE PETROLEUM CORPORATION (An Exploration Stage Company) Financial Statements (Expressed in US dollars) June 30, 2012 (Unaudited) Balance Sheets 5 Statements of Operations 6 Statements of Cash Flows 7 Notes to the Financial Statements 8 4 ALLIANCE PETROLEUM CORPORATION (An Exploration Stage Company) BALANCE SHEETS June 30, December 31, ASSETS (unaudited) Current Assets Cash $ 7 Total current assets 7 Total Assets 7 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities Due to related party $ Total Current Liabilities STOCKHOLDERS' EQUITY (DEFICIT) Common stock Authorized: 75,000,000 shares of common stock, par value $0.001 per share Issued and outstanding: Common Shares: 14,550,000 as of June 30, 2012 and 14,050,000 as of December 31, 2011 Additional paid in capital Deficit accumulated during exploration stage ) ) Total Stockholders' equity (deficit) ) ) Total liabilities and stockholders' equity (deficit) $ 7 The accompanying notes are an integral part of these financial statements 5 ALLIANCE PETROLEUM CORPORATION (An Exploration Stage Company) STATEMENTS OF OPERATION September 17, 3 months ended 3 months ended 6 months ended 6 months ended (Inception) to June 30, June 30, June 30, June 30, June 30, (unaudited) (unaudited) (unaudited) (unaudited) (unaudited) Revenue Revenue $
